Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
Boss et al., Pub. No.  2018/0039525, teach a system for reallocating resources in a virtual computing environment. A request to reallocate a first quantity of a first resource type in the virtual computing environment is received, and a trade-off group may then be selected. The trade-off group may have at the first quantity of the first resource type allocated to it and may be capable of using one or more alternate resource types as a substitute for the first quantity of the first resource type. There are many options for resource substitution within a virtual computing environment. A resource substitution matrix which includes several of these potential resource substitutions. By using the resource substitutions shown in this matrix, it is possible to effectively free up certain scarce resource types from applications so that these resources can be reallocated to elsewhere within a virtual computing environment. A scarce resource type refers to any resource type that a virtual machine has requested for which there is not enough of that resource type freely available within the relevant virtual computing environment to fulfill the request or at least not enough freely available to fulfill the request without reducing the free quantity of that resource type to an unacceptable level (Boss; paragraphs [0003; 0019]).
	The cited prior art of record teaches the claimed invention substantially, but it fails .

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/Le H Luu/
Primary Examiner, Art Unit 2448